UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549




FORM 8-K




CURRENT REPORT




Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934




Date of Report (Date of earliest event reported): April 27, 2010 (April 23,
2010)

 

CLEARTRONIC, INC.
(Exact name of registrant as specified in its charter)

 


333-135585
(Commission File Number)

65-0958798
(IRS Employer Identification No.)


8000 North Federal Highway, Boca Raton, Florida

(principal executive offices)


33487
(Zip Code)

 

Registrant's telephone number, including area code: 561-939-3300

 

________________________________________________________________________________

(Former name or former address, if changed since last report.)

 

1


 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):




[ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

[ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

[ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange
Act (17 CFR 240.14d-2(b))

[ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange
Act (17 CFR 240.13e-4(c))

 

 

Item 1.01  -Entry into a Material Agreement.




On April 23, 2010, the registrant entered into a subscription agreement with a
private investor (the “Investor”). Under the terms of the subscription
agreement, the Investor purchased 2,747,253 units, each unit consisting of two
shares of the registrant’s common stock and a warrant for the purchase of one
(1) share of the registrant’s common stock, for a purchase price of $0.0364 per
unit and an aggregate purchase price of $100,000. The warrants are exercisable
at $0.10 per share of common stock and expire on February 15, 2013. A copy of
the form of warrant is filed with this report as Exhibits 10.1 and is
incorporated by reference herein. The foregoing description of the warrant does
not purport to be complete and is qualified in its entirety by reference to the
full text of the form of warrant.




On April 27, 2010, the registrant entered into a subscription agreement with the
same Investor. Under the terms of the subscription agreement, the Investor
purchased 2,747,253 units, each unit consisting of two shares of the
registrant’s common stock and a warrant for the purchase of one (1) share of the
registrant’s common stock, for a purchase price of $0.0364 per unit and an
aggregate purchase price of $100,000. The warrants are exercisable at $0.10 per
share of common stock and expire on February 15, 2013. A copy of the form of
warrant is filed with this report as Exhibits 10.1 and is incorporated by
reference herein. The foregoing description of the warrant does not purport to
be complete and is qualified in its entirety by reference to the full text of
the form of warrant.

 

Item 3.02 -Unregistered Sales of Equity Securities.




Between April 23 and April 27, 2010, the registrant issued an aggregate of
11,538,462 shares of its common stock, $.001 par value. As more fully described
in Item 1.01 above, 10,989,012 shares were issued to one private investor for
cash proceeds of $200,000. Reference is made to the disclosures set forth in
Item 1.01 of this report, which disclosures are incorporated herein by
reference.  549,450 shares were issued to two consultants in exchange for
services valued at $10,000. There were no underwriting discounts or commissions.

 

The registrant claimed exemption from the registration provisions of the
Securities Act of 1933 (the “Securities Act”) pursuant to Section 4(2) thereof
inasmuch as no public offering was involved. The shares were not offered or sold
by means of: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium, or broadcast over
television or radio, (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising, or (iii) any other
form of general solicitation or advertising and the purchases were made for
investment and not with a view to distribution. Each of the purchasers was, at
the time of the purchaser’s respective purchase, an accredited investor, as that
term is defined in Regulation D under the Securities Act, and had access to
sufficient information concerning the registrant and the offering.




Item 9.01-Financial Statements and Exhibits.




(d)  Exhibit




No.

 

Description

   

10.1

 

Form of Warrant




SIGNATURES




Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned thereunto duly authorized.




CLEARTRONIC, INC.




Date: April 27, 2010

 

By: /s/ Larry Reid

---------------------------

Larry Reid

Chief Executive Officer




2

